Name: Commission Regulation (EEC) No 659/89 of 14 March 1989 re-establishing the levying of customs duties on gloves, mittens and mitts, knitted or crocheted, products of category No 10 (order No 40.0100), originating in Pakistan, to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: trade;  leather and textile industries;  tariff policy;  Asia and Oceania
 Date Published: nan

 No L 72/ 10 Official Journal of the European Communities 16. 3. 89 COMMISSION REGULATION (EEC) No 659/89 of 14 March 1989 re-establishing the levying of customs duties on gloves, mittens and mitts, knitted or crocheted, products of category No 10 (order No 40.0100), originating in Pakistan, to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply whereas, in respect of gloves, mittens and mitts, knitted or crocheted, products of category No 10 (order No 40.0100), the relevant ceiling amounts to 1 464 000 pairs ; Whereas on 8 March 1989 imports of the products in question into the Community, originating in Pakistan, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preferences for 1989 to textile products originating in developing countries ('), and in particular Article 1 3 thereof, Whereas Article 11 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 12 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 19 March 1989, the levying of custons duties, suspended pursuant to Regulation (EEC) No 4259/88, shall be re-established in respect of the following products, imported into the Community and originating in Pakistan : Order No Category CN code Description 40.0100 10 6111 10 10 Gloves, mittens and mitts, knitted or crocheted (1 000 pairs) 611120 10 \ 6111 30 10 Il ex 6111 90 00 l 611610 10 L l Il 611610 90 Il 6116 91 00 Il 6116 92 00 \ \ 6116 93 00 6116 99 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 1989. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 375, 31 . 12. 1988, p. 83.